Exhibit 10.3

Order No.
Escrow No.
Loan No.
WHEN RECORDED MAIL TO:
Joe Prudente
41 Main Street
Bolton Mass 01740

SPACE ABOVE THIS LINE FOR RECORDER’S USE

DEED OF TRUST WITH ASSIGNMENT OF RENTS
(LONG FORM)
(ACCELERATION CLAUSE)

This DEED OF TRUST, made as of January 19, 2006, between SIPEX CORPORATION, a
Delaware corporation, herein called TRUSTOR, whose address is 233 South Hillview
Drive, Milpitas, CA 95035, Attention: Chief Financial Officer, FIRST AMERICAN
TITLE INSURANCE COMPANY, a California corporation, herein called TRUSTEE, and
RODFRE HOLDINGS LLC, a Delaware limited liability company, herein called
BENEFICIARY

WITNESSETH: That Trustor grants to Trustee in Trust, with Power of Sale, that
property (the “Property”) in the City of Milpitas, County of Santa Clara, State
of California, described as:

SEE EXHIBIT “A” ATTACHED HERETO AND MADE A PART HEREOF

together with the rents, issues and profits thereof, subject, however, to the
right, power and authority hereinafter given to and conferred upon Beneficiary
to collect and apply such rents, issues and profits for the Purpose of Securing
(1) payment of the sum of U.S. $7,000,000, with interest thereon according to
the terms of that certain 9% Secured Note with Convertible Interest Due
January 19, 2008 (the “Note”) of even date herewith made by Trustor, payable to
order of Beneficiary, and extensions or renewals thereof, (2) the performance of
each agreement of Trustor incorporated by reference or contained herein and
(3) payment of additional sums and interest thereon which may hereafter be
loaned to Trustor, or its successors or assigns, by Beneficiary when evidenced
by a promissory note or notes reciting that they are secured by this Deed of
Trust; provided, however, that in no event shall the aggregate indebtedness
secured by this Deed of Trust at any time exceed the sum of the outstanding
principal amount of the Note, plus all accrued and unpaid interest thereon, plus
U.S. $1,400,000.

Notwithstanding anything in this Deed of Trust to the contrary, in no event
shall the Property include any personal property or equipment owned or leased by
Trustor, whether or not located on the Property or used in connection therewith.
However, to the extent that the same may be considered as being, or having
become part of the buildings and without any admission to that effect on the
part of the Trustor, Trustor’s specialized systems (including, without
limitation “clean-room” facilities) currently existing, or hereafter
incorporated from time to time, into the buildings located on the Property,
shall be included within the scope of this Deed of Trust, and shall be
considered to form part of the Property.

If Trustor shall sell, convey, or alienate the Property, or any part thereof, or
any interest therein, or shall be divested of its title or any interest therein
in any manner or way, whether voluntarily or involuntarily, without the written
consent of the Beneficiary being first had and obtained, Beneficiary shall have
the right, at its option, except as prohibited by law, to declare any
indebtedness or obligations secured hereby, irrespective of the maturity date
specified in any note evidencing same, immediately due and payable.

A. To protect the security of this Deed of Trust, Trustor agrees:

(1) To keep the Property in good condition and repair; not to remove or demolish
any building thereon; to complete or restore promptly and in good and
workmanlike manner any building which may be constructed, damaged or destroyed
thereon, provided that Beneficiary makes available to Trustor the proceeds of
any insurance received on account of such damage or destruction, and to pay when
due all claims for labor performed and materials furnished therefor; to comply
with all laws affecting the Property or requiring any alterations or
improvements to be made thereon; to comply with all recorded instruments
relating to the maintenance or use of the Property; not to commit or permit
waste thereof; not to commit, suffer or permit any act upon the Property in
violation of law; to do all other acts which from the character or use of the
Property may be reasonably necessary to preserve the value thereof, the specific
enumerations herein not excluding the general. Notwithstanding anything to the
contrary in this Deed of Trust, no failure to comply with any such laws or
recorded instruments or to do any such acts shall constitute a default of
Trustor unless it could reasonably be expected to have a Material Adverse
Effect, which, for the purposes of this Deed of Trust, shall be deemed to occur
if the cost to remedy the failure or non-compliance or the likely reduction in
the fair market value of the Property as a result of the failure or
non-compliance, which ever is greater, exceeds $600,000. The determination of
the fair market value of the Property and its likely reduction shall be made by
Stan Tish of Berliner, Kidder & Tish, 480 Lytton Avenue, Suite 2, Palo Alto, CA
94301, or such other appraiser as shall be approved by Trustor and Beneficiary
who is a Member of the Appraisal Institute and has experience in valuing
commercial and industrial properties in Santa Clara County. In the event the
appraiser determines that there is a Material Adverse Effect, the cost of the
appraisal shall be borne by Trustor; otherwise, the cost of the appraisal shall
be borne by Beneficiary. Notwithstanding the foregoing, Trustor may modify the
“clean room” facilities currently existing, or hereafter incorporated from time
to time, into the buildings located on the Property, to alter or improve such
“clean room” facilities in the ordinary course of Trustor’s business.

(2) To provide, maintain and deliver to Beneficiary property insurance
reasonably satisfactory to and with loss payable to Beneficiary. Without
limiting the generality of the foregoing, Beneficiary shall have the right to
reasonably approve the nature and scope of the property insurance coverage, the
identity of the insurer(s), the amount of insurance coverage and the amount of
any deductibles or self-insured retention and to require that Trustor forthwith
subscribe, and maintain in effect, such additional or different insurance
coverage as Beneficiary, acting reasonably, may deem appropriate or desirable.
Within thirty (30) days after the date hereof, the Trustor shall provide the
Beneficiary with a certificate and summary of all property, business
interruption, liability, workmen’s compensation and other insurance subscribed
by the Trustor. All amounts collected under any property insurance policy shall
be released to Trustor for the repair and restoration of the Property pursuant
to a disbursement procedure reasonably acceptable to Beneficiary, provided that
if, with Beneficiary’s consent, the Property is not to be so repaired or
restored, all amounts so collected shall be applied by Beneficiary upon the
indebtedness secured hereby. Such release or application shall not cure or waive
any default or notice of default hereunder or invalidate any act done pursuant
to such notice.

(3) To appear in and defend any action or proceeding purporting to affect the
security hereof or the rights or powers of Beneficiary or Trustee; and to pay
all costs and expenses, including cost of evidence of title and attorney’s fees
in a reasonable sum, in any such action or proceeding in which Beneficiary or
Trustee may appear, and in any suit brought by Beneficiary to foreclose this
Deed of Trust.

(4) To pay: at least ten days before delinquency all taxes and assessments
affecting the Property, including assessments on appurtenant water stock; when
due, all encumbrances, charges and liens, with interest, on the Property or any
part thereof, which appear to be prior or superior hereto; all costs, fees and
expenses of this Trust.

Should Trustor be in default under this Deed of Trust, beyond applicable notice
and cure periods, due to Trustor’s failure to make any payment or to do any act
as herein provided, then Beneficiary or Trustee, but without obligation so to do
but with prior notice to Trustor and without releasing Trustor from any
obligation hereof, may: make or do the same in such manner and to such extent as
either may reasonably deem necessary to protect the security hereof, Beneficiary
or Trustee being authorized to enter upon the Property for such purposes; appear
in and defend any action or proceeding purporting to affect the security hereof
or the rights or powers of Beneficiary or Trustee; pay, purchase, contest or
compromise any encumbrance, charge or lien which in the judgment of either
appears to be prior or superior hereto; and, in exercising any such powers, pay
necessary expenses, employ counsel and pay his reasonable fees.

(5) To pay immediately and without demand all sums so expended by Beneficiary or
Trustee, with interest from date of expenditure at the amount allowed by law in
effect at the date hereof, and to pay for any statement provided for by law in
effect at the date hereof regarding the obligation secured hereby any amount
demanded by the Beneficiary not to exceed the maximum allowed by law at the time
when said statement is demanded.

(6) To comply with the following provisions concerning environmental laws and
hazardous substances, failure with which to comply could reasonably be expected
to have a Material Adverse Effect.

(a) As used in this paragraph 6:

(i) “Environmental Laws” shall mean all federal, state and local laws,
ordinances, rules and regulations now or hereafter in force, as amended from
time to time, in any way relating to or regulating human health or safety,
industrial hygiene or protection of the environment.

(ii) “Hazardous Substances” shall mean any substance or material that is
described, designated or regulated as a toxic or hazardous substance, waste or
material or a pollutant or contaminant, or words of similar import, in any of
the Environmental Laws.

(iii) “Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping or disposing into
the environment, including continuing migration, of Hazardous Substances into,
onto or through the soil, surface water or groundwater of the Property, whether
or not caused by, contributed to, permitted by, acquiesced to or known to
Trustor in violation of Environmental Laws.

(iv) “User” means any person other than Trustor who occupies, uses or comes onto
or has occupied, used or come onto the Property or any part thereof and any
agent or contractor of such a person.

(b) Trustor represents and warrants to Beneficiary that as of the date of this
Deed of Trust and to the best of Trustor’s knowledge, based on due inquiry and
investigation (which inquiry and investigation, as to any property other than
the Property, is based on and limited to environmental assessments prepared by
Trustor’s consultants):

(i) except as previously disclosed in writing by Trustor to Beneficiary (A) no
Hazardous Substances in excess of permitted levels or reportable quantities
under applicable Environmental Laws are present in, on or under the Property or
any nearby real property which could migrate to the Property, (B) no Release or
threatened Release exists or has occurred, (C) neither Trustor nor any User has
ever used the Property or any part thereof for the production, manufacture,
generation, treatment, handling, storage, transportation or disposal of
Hazardous Substances in violation of Environmental Laws, (D) no underground,
surface or elevated storage tanks of any kind, wells (except domestic water
wells), septic tanks, pits, ponds or other impoundments (“Tanks”) are or ever
have been located in or on the Property, and (E) no investigation, claim,
demand, action or proceeding of any kind relating to any Release or threatened
Release or any past or present violation of any Environmental Laws relating to
the Property has been made or commenced, or is pending, or is being threatened
by any governmental authority or other person;

(ii) all operations and activities at, and the use and occupancy of, the
Property comply with all applicable Environmental Laws to the extent that
non-compliance with any of the foregoing could reasonably be expected to have a
Material Adverse Effect;

(iii) Trustor is in strict compliance with, and Trustor has not received any
notice that any User is not in compliance with, every permit, license and
approval required by all applicable Environmental Laws for all activities and
operations at, and the use and occupancy of, the Property, to the extent that
non-compliance with any of the foregoing could reasonably be expected to have a
Material Adverse Effect;

(iv) neither the Property, nor any portion thereof, nor any adjacent property or
portion thereof, has been or is proposed to be listed under the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. Section 9601,
et seq.), or any analogous state law; and

(v) any written disclosure submitted by or on behalf of Trustor to Beneficiary
at Beneficiary’s request concerning any Release or threatened Release, past or
present compliance by Trustor, User or any other person of any Environmental
Laws applicable to the Property, the past and present use and occupancy of the
Property, any environmental concerns relating to the Property and the like, was
true and complete when submitted to the extent that any inaccuracy or
incompleteness of the disclosure could reasonably be expected to have a Material
Adverse Effect.

(c) Trustor agrees that:

(i) Except in the ordinary course of business, and in compliance with all
applicable Environmental Laws, Trustor promises that neither Trustor nor any
User shall use, produce, manufacture, generate, treat, handle, store, transport,
or dispose of any Hazardous Substances in, on or under the Property, or use the
Property for any such purposes in such a manner as could reasonably be expected
to have a Material Adverse Effect;

(ii) Trustor shall not cause, contribute to, permit or acquiesce to any Release
or threatened Release;

(iii) Trustor shall comply fully, and shall cause every User to comply fully,
with all Environmental Laws applicable to the Property, and all other laws,
ordinances and regulations applicable to the use or occupancy thereof, or any
operations or activities therein or thereon, to the extent that non-compliance
with any of the foregoing could reasonably be expected to have a Material
Adverse Effect;

(iv) With respect to any Tanks disclosed in writing to Beneficiary, Trustor
shall comply with all Environmental Laws and any requirements of city or county
fire departments, applicable to the maintenance and use of such Tanks,
including, without limitation, Title 40 of the Code of Federal Regulations part
112, the non-compliance with which could reasonably be expected to have a
Material Adverse Effect;

(v) To facilitate performance of Trustor’s obligations under subparagraphs
(c)(i), (ii), (iii) and (iv) of this paragraph A (6)(c), Trustor shall regularly
inspect the Property, monitor the activities and operations of every User and
confirm that every User has obtained and fully complies with all permits,
licenses and approvals required by all applicable Environmental Laws, the
non-compliance with which could reasonably be expected to have a Material
Adverse Effect;

(vi) Promptly after Trustor obtains any information indicating any Release or
threatened Release, or that Hazardous Substances in, on or under any nearby
property could migrate to the Property or a violation of any Environmental Laws
may have occurred or could occur regarding the Property, Trustor shall give
notice thereof to Beneficiary with a reasonably detailed description of the
event, occurrence or condition in question;

(vii) If Beneficiary obtains any information that Beneficiary believes in good
faith indicates a reasonable possibility of a Release or threatened Release, or
that Hazardous Substances in, on or under any nearby real property could migrate
to the Property or any violation of any Environmental Laws may have occurred or
could occur regarding the Property, then Trustor shall, at the expense of
Trustor, promptly after a request by Beneficiary, or Beneficiary may at
Trustor’s expense any time prior to completion of a judicial or nonjudicial
foreclosure, engage a qualified environmental engineer to conduct a
comprehensive environmental assessment of the Property and prepare and submit to
Beneficiary a written report containing the findings and conclusions resulting
from such investigation. Trustor shall, on demand, pay to Beneficiary all sums
expended by Beneficiary in connection with any such comprehensive environmental
assessment;

(viii) Trustor shall permit, or cause any User to permit, Beneficiary or its
agents or independent contractors to enter and inspect the Property (including
the taking of building materials, soil and groundwater samples) at any
reasonable time and after reasonable notice, except in an emergency, whether or
not a default has occurred under this Deed of Trust, and including after the
commencement of judicial or nonjudicial foreclosure proceedings, for purposes of
determining, to the extent reasonably necessary, the existence, location or
nature of any Hazardous Substances into, onto, or spread beneath or from the
Property, that is located or has been spilled, disposed of, discharged or
released on, under or about the Property. Trustor acknowledges that all
inspections and reviews undertaken by Beneficiary are solely for the benefit and
protection of Beneficiary and agrees that Beneficiary shall have no duty to
Trustor with respect to Hazardous Substances or Environmental Laws as a result
of any such inspections, and such inspections shall not result in a waiver of
any default by Trustor. If Trustor or any User fails to comply fully with the
terms of this provision, Beneficiary may obtain affirmative injunctive relief to
compel such compliance; and

(ix) If any Release or threatened Release exists or occurs before this Deed of
Trust is reconveyed or foreclosed upon, or if Trustor is in breach of any of its
representations, warranties or covenants as set forth in this paragraph A (6),
Trustor shall promptly give notice of the condition to Beneficiary, and Trustor
shall at its own expense cause all Hazardous Substances to be cleaned up and
removed from the Property, and the Property shall be restored, in compliance
with all applicable Environmental Laws and other laws, ordinances, rules and
regulations (the “Remediation Work”). If requested by Beneficiary, Trustor shall
submit to Beneficiary, for Beneficiary’s prior approval, complete plans and
specifications for all Remediation Work to be done before any Remediation Work
is performed, except in an emergency. Alternatively, if Trustor is in default
hereunder beyond applicable notice and cure periods, Beneficiary may cause such
Remediation Work to be completed at Trustor’s expense.

(d) Beneficiary shall have the right to advise appropriate governmental
authorities of any environmental condition on or affecting the Property to the
extent that Beneficiary is obligated to do so under applicable law.

(e) Trustor and its successors and assigns shall indemnify, defend, protect, and
hold harmless Beneficiary, and/or Trustee, its directors, officers, employees,
agents, shareholders, successors and assigns and their officers, employees or
agents, from and against any and all claims, suits, damages, foreseeable and
unforeseeable consequential damages, liens, losses, liabilities, interest,
judgments, cleanup costs, demands, actions, causes of action, injuries,
administrative proceedings and orders, consent agreements and orders, penalties,
costs and expenses (including any fees and expenses incurred in enforcing this
indemnity, any reasonable out-of-pocket litigation costs, sums paid in
settlement of claims, and all reasonable consultant, expert and counsel fees and
expenses, including in-house legal services) of any kind whatsoever (“Claims”)
paid, incurred or suffered by, or asserted against Beneficiary and/or Trustee,
including but not limited to Claims arising out of loss of life, injury to
persons, trespass or damage to or contamination of property or natural
resources, or injury to business, in connection with or arising out of the
activities of Trustor on the Property, Trustor’s predecessors in interest, third
parties who have been invited, permitted or trespassed on the Property, or
parties in a contractual relationship with Trustor, or any of them, or which
directly or indirectly arise out of or result from or in any way connected with
the Property, whether or not caused by Trustor or within the control of Trustor,
including without limitation: (i) the Release, threatened Release of any
Hazardous Material at, from, within, on or under the Property; (ii) Trustor’s
breach of any of the representations, warranties and covenants contained herein;
and (iii) Trustor’s violation or alleged violation of any applicable
Environmental Law. The foregoing indemnity shall not include any Claims to the
extent attributable to the actions or failure to act of Beneficiary or any
persons for whom Beneficiary is legally responsible.

(f) Trustor’s representations, warranties, covenants and indemnities contained
herein shall survive the occurrence of any event whatsoever, including without
limitation the payoff of the promissory note secured hereby, the reconveyance or
foreclosure of this Deed of Trust, the acceptance by Trustee of a deed in lieu
of foreclosure, or any transfer or abandonment of the Property.

B. It is mutually agreed:

(1) That any award of damages in connection with any condemnation for public use
of or injury to said property or any part thereof is hereby assigned and shall
be paid to Beneficiary who shall apply or release such moneys received by it in
the same manner and with the same effect as above provided for disposition of
proceeds of fire or other insurance.

(2) That by accepting payment of any sum secured hereby after its due date,
Beneficiary does not waive its right to require prompt payment when due of all
other sums so secured.

(3) That at any time or from time to time, without liability therefor and
without notice, upon written request of Beneficiary and presentation of this
Deed of Trust and said note for endorsement, and without affecting the personal
liability of any person for payment of the indebtedness secured hereby, Trustee
may: reconvey any part of the Property; consent to the making of any map or plat
thereof; join in granting any easement thereon; or join in any extension
agreement or any agreement subordinating the lien or charge hereof.

(4) That upon written request of Beneficiary stating that all sums secured
hereby have been paid or otherwise satisfied, and upon surrender of this Deed of
Trust and said note to Trustee for cancellation and retention or other
disposition as Trustee in its sole discretion may choose and upon payment of its
fees, Trustee shall reconvey, without warranty, the property then held
hereunder. The recitals in such reconveyance of any matters or facts shall be
conclusive proof of the truthfulness thereof. The Grantee in such reconveyance
may be described as “the person or persons legally entitled thereto.”

(5) That as additional security, Trustor hereby gives to and confers upon
Beneficiary the right, power and authority, during the continuance of these
Trusts, to collect the rents, issues and profits of said property, reserving
unto Trustor the right, prior to any default by Trustor in payment of any
indebtedness secured hereby or in performance of any agreement hereunder, to
collect and retain such rents, issues and profits as they become due and
payable. Upon any such default, Beneficiary may at any time by a receiver to be
appointed by a court, and without regard to the adequacy of any security for the
indebtedness hereby secured, enter upon and take possession of the Property or
any part thereof, in its own name sue for or otherwise collect such rents,
issues, and profits, including those past due and unpaid, and apply the same,
less costs and expenses of operation and collection, including reasonable
attorney’s fees, upon any indebtedness secured hereby, and in such order as
Beneficiary may determine. The entering upon and taking possession of the
Property, the collection of such rents, issues and profits and the application
thereof as aforesaid, shall not cure or waive any default or notice of default
hereunder or invalidate any act done pursuant to such notice.

(6) That upon default by Trustor in payment of any indebtedness secured hereby
or in performance of any agreement hereunder, Beneficiary may declare all sums
secured hereby immediately due and payable by delivery to Trustee of written
declaration of default and demand for sale and of written notice of default and
of election to cause to be sold said property, which notice Trustee shall cause
to be filed for record. Beneficiary also shall deposit with Trustee this Deed of
Trust, said note and all documents evidencing expenditures secured hereby.

After the lapse of such time as may then be required by law following the
recordation of said notice of default, and notice of sale having been given as
then required by law, Trustee, without demand on Trustor, shall sell the
Property at the time and place fixed by it in said notice of sale, either as a
whole or in separate parcels, and in such order as it may determine, at public
auction to the highest bidder for cash in lawful money of the United States,
payable at time of sale. Trustee may postpone sale of all or any portion of the
Property by public announcement at such time and place of sale, and from time to
time thereafter may postpone such sale by public announcement at the time fixed
by the preceding postponement. Trustee shall deliver to such purchaser its deed
conveying the Property so sold, but without any covenant or warranty, express or
implied. The recitals in such deed of any matters or facts shall be conclusive
proof of the truthfulness thereof. Any person, including Trustor, Trustee, or
Beneficiary as hereinafter defined, may purchase at such sale.

After deducting all costs, fees and expenses of Trustee and of this Trust,
including cost of evidence of title in connection with sale, Trustee shall apply
the proceeds of sale to payment of: all sums expended under the terms hereof,
not then repaid, with accrued interest at the amount allowed by law in effect at
the date hereof; all other sums then secured hereby; and the remainder, if any,
to the person or persons legally entitled thereto.

Notwithstanding anything to the contrary in the Note, this Deed of Trust, or any
other document or instrument evidencing or securing the indebtedness evidenced
by the Note, no failure of Trustor to pay, observe or perform any term or
condition thereof, and no inaccuracy of any representation or warranty
thereunder, shall constitute a default of Trustor until Beneficiary has
delivered Trustor written notice thereof and Trustor has failed to cure the same
(i) within ten (10) days thereafter as regards matters that may be cured solely
by the payment of money, or (ii) within thirty (30) days thereafter as regards
all other matters, provided, however, that if such matter cannot reasonably be
cured within thirty (30) days, as long as Trustor promptly commences such cure
and diligently proceeds with such cure, such period shall be extended for the
reasonable time required to perform such cure.

(7) Beneficiary, or any successor in ownership of any indebtedness secured
hereby, may from time to time, by instrument in writing, substitute a successor
or successors to any Trustee named herein or acting hereunder, which instrument,
executed by the Beneficiary and duly acknowledged and recorded in the office of
the recorder of the county or counties where the Property is situated, shall be
conclusive proof of proper substitution of such successor Trustee or Trustees,
who shall, without conveyance from the Trustee predecessor, succeed to all its
title, estate, rights, powers and duties. Said instrument must contain the name
of the original Trustor, Trustee and Beneficiary hereunder, the book and page
where this Deed of Trust is recorded and the name and address of the new
Trustee.

(8) That this Deed of Trust applies to, inures to the benefit of, and binds all
parties hereto, their heirs, legatees, devisees, administrators, executors,
successors and assigns. The term Beneficiary shall mean the owner and holder,
including pledgees of the note secured hereby, whether or not named as
Beneficiary herein. In this Deed of Trust, whenever the context so requires, the
masculine gender includes the feminine and/or neuter, and the singular number
includes the plural.

(9) That Trustee accepts this Trust when this Deed of Trust, duly executed and
acknowledged, is made a public record as provided by law. Trustee is not
obligated to notify any party hereto of pending sale under any other Deed of
Trust or of any action or proceeding in which Trustor, Beneficiary or Trustee
shall be a party unless brought by Trustee.

The undersigned Trustor, requests that a copy of any notice of default and any
notice of sale hereunder be mailed to it at its address hereinbefore set forth.

 
 
Signature of Trustor
 
SIPEX CORPORATION
 
By: /s/ Clyde R. Wallin     

      Its Sr. VP Finance & CFO

     
STATE OF CALIFORNIA
  }
}ss.

COUNTY OF Santa Clara}

On January 17, 2006 before me, Judy Coulter , personally appeared Clyde R.
Wallin , personally known to me (or proved to me on the basis of satisfactory
evidence) to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity, and
that by his signature on the instrument the person or the entity upon behalf of
which the person acted, executed the instrument.

WITNESS my hand and official seal.

Signature /s/ Judy Coulter

1

      (This area for official notarial seal) DO NOT RECORD   REQUEST FOR FULL
RECONVEYANCE

TO FIRST AMERICAN TITLE INSURANCE COMPANY, TRUSTEE:

The undersigned is the legal owner and holder of the note or notes, and of all
other indebtedness secured by the foregoing Deed of Trust. Said note or notes,
together with all other indebtedness secured by said Deed of Trust, have been
fully paid and satisfied; and you are hereby requested and directed, on payment
to you of any sums owing to you under the terms of said Deed of Trust, to cancel
said note or notes above mentioned, and all other evidences of indebtedness
secured by said Deed of Trust delivered to you herewith, together with the said
Deed of Trust, and to reconvey, without warranty, to the parties designated by
the terms of said Deed of Trust, all the estate now held by you under the same.

Dated

Please mail Deed of Trust,
Note and Reconveyance to     

Do not lose or destroy this Deed of Trust OR THE NOTE which it secures. Both
must be delivered to the Trustee for cancellation before reconveyance will be
made.


EXHIBIT “A”
to
DEED OF TRUST WITH ASSIGNMENT OF RENTS

Real property in the City of Milpitas, County of Santa Clara, State of
California, described as follows:

PARCEL ONE:

Parcel 2, as shown on that certain Map entitled, “Parcel Map being a portion of
Parcel 3, as shown upon that certain Parcel Map recorded in Book 493 of Maps
page(s) 19 and 20, Records of Santa Clara County,” which Map was filed for
record in the office of the Recorder of the County of Santa Clara, State of
California on May 24, 1989 in Book 586 of Maps, at pages 37 and 38.

PARCEL TWO:

An easement for the purpose of ingress and egress, said easement being more
particularly described as follows:

Being a portion of Parcel 3 as shown upon that certain Parcel Map, recorded in
Book 493 of maps, at page 19 and 20, Records of Santa Clara County, being more
particularly described as follows:

Commencing at a point on the Northeasterly boundary line of said Parcel 3, said
point being the Southerly terminus of the course shown as “R=75 angle = 124° 50’
34” L=163.42” on said map.

Thence, from said point of commencement, along said Northeasterly boundary line
of said Parcel 3, from a tangent bearing of N. 41° 25’ 04” W., along a curve to
the right, having a radius of 75.00 feet, through a central angle of 17° 25’
24”, for an arc length of 22.81 feet; thence, leaving said Northeasterly line N.
23° 59’40” W. 75.00 feet; thence S. 66° 00’ 20” W., 21.77 feet; thence, N. 23°
59’40” W., 214.85 feet to the true point of beginning; thence, from said true
point of beginning S. 66° 00’ 20” W., 116.50 feet; thence N. 23° 59’ 40” W.,
12.50 feet; thence N. 66° 00’ 20” E. 116.50 feet; thence, S. 23° 59’ 40” E.,
12.50 feet to the true point of beginning.

PARCEL THREE:

An easement for the purpose of a Private Sanitary Sewer and Private Storm
Drainage, said easement being more particularly described as follows:

Being a portion of Parcel 3 as shown upon that certain Parcel Map recorded in
Book 493 of Maps, at pages 19 and 20, Records of Santa Clara County, being more
particularly described as follows:

Commencing at a point in a Northeasterly boundary line of said Parcel 3 said
point being the Southerly terminus of the course shown as “R=75, angle = 124°
50’34”, L=163.42” on said Map.

Thence, from said point of commencement, along said Northeasterly boundary line
of said Parcel 3, from a tangent bearing of N. 41° 25’ 04” W, along a curve to
the right, having a radius of 75.00 feet, through a central angle of 17° 25’
24”, for an arc length of 22.81 feet; thence, leaving said Northwesterly line N.
23° 59 ‘40” W., 40.00 feet to a point in the line designated as “10’ PSUE & PE”
on said Map said point being the true point of beginning; thence, from said true
point of beginning, N. 23° 59’ 40” W. 35.000 feet; thence, N. 66° 00’ 20” E.,
35.00 feet to a point in said line designated as “10’ PSUE and PE”; thence,
along said line, from a tangent bearing of S. 37° 55’ 59” W., along a curve to
the left, having a radius of 85.00 feet, through a central angle of 33° 51’ 18”,
for an arc length of 50.22 feet to the true point of beginning.

PARCEL FOUR:

An easement for the purpose of Private Storm Drainage, said easement being more
particularly described as follows:

Being a portion of Parcel 3 as shown upon that certain Parcel Map recorded in
Book 493 of Maps, at pages 19 and 20, Records of Santa Clara County, being more
particularly described as follows:

Being a strip of land uniform width of 10.00 feet, measured at right angles, the
center line of which is described as follows:

Commencing at a point in a Northeasterly boundary line of said Parcel 3 said
point being the Southerly terminus of the course shown as “R=75, angle 124°
50’34”, L = 163.42” on said Map.

Thence, from said point of commencement, along said Northeasterly boundary line
of said Parcel 3, from a tangent bearing of N 41° 25’ 04” W., along a curve to
the right, having a radius of 75.00 feet, through a central angle of 17° 25’
24”, for an arc length of 22.81 feet; thence, leaving said Northeasterly line N.
23° 59’ 40” W. 75.00; thence, S. 66° 00’ 20” W. 21.77 feet; thence N. 23° 59’
40” W, 227.35 feet; thence, S. 66° 00’ 20” W., 116.50 feet; thence, N. 23° 59’
40” W., 36.25 feet to the true point of beginning; thence, from said true point
of beginning S. 54° 14’ 14” W., 6.13 feet; thence, S. 72° 32’ 10” W., 231.38
feet; thence, S. 11° 55’ 04” E. 151.16 feet to a point in a line parallel with
and 6.00 feet Northeasterly, measured at right angles, from the Southwesterly
line of said Parcel 3; thence, along said parallel line S. 23° 59’ 40” E.,
447.50 feet to the intersection thereof with the adjusted lot line per City of
Milpitas, Resolution N. 5318, dated July 15, 1986; said point being the terminal
point of herein described center line.

PARCEL FIVE:

An easement for the purpose of Private Sanitary Sewer and Private Storm
Drainage, said easement being more particularly described as follows:

Being a portion of parcels 2 and 3 as shown upon that certain parcel Map,
recorded in Book 493 of Maps at pages 19 and 20, Records of Santa Clara County,
being more particularly described as follows:

Commencing at the most Southerly corner of said Parcel 3; thence from said Point
of Commencement, along the Southwesterly boundary line of said Parcel 2, S 23°
59’ 40” E, 10.00 feet to the True Point of Beginning; thence, from said True
Point of Beginning, leaving said line, at right angles, parallel with the
Southeasterly boundary line of said Parcel 3, N 66° 00’ 20” E, 20.00 feet;
thence, at right angles, parallel with the aforementioned Southwesterly boundary
line, N 23° 59’ 40” W, 42.50 feet; thence, at right angles, parallel with the
aforementioned Southeasterly boundary line, S 66° 00’ 20” W, 20.00 feet to a
point in the Southwesterly boundary line of said Parcel 3; thence, along said
Southwesterly boundary line of said Parcel 3 and Parcel 2 at right angles, S 23°
59’ 40” E, 42.50 feet to the True Point of Beginning.

APN: 086-38-029
ARB: 86-28-13.03.06

2